Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/29/2021 has been considered.

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki et al. (2019/0278402) “Ishizaki” in view of Isa (2019/0296089).

As of claim 1, Ishizaki teaches 
A [flexible] display device, comprising: 
a first [flexible] substrate (31 Fig.9); 
a light conversion structure (32 Fig.9 “color filter”), disposed on the first [flexible] substrate (see Fig.9); and 
5a touch electrode (TDL Fig.9), disposed on the first [flexible] substrate (see Fig.9);
and a planarized layer (31P Fig.21 is an adhesive layer that has the same function as a planarization layer [0136], see also current application claim 9 below that teaches “planarized layer is an adhesive layer”), disposed on the first [flexible] substrate (31B fig.21 ), 

wherein a thickness ratio of a thickness of the planarized layer (31P Fig.21) to a thickness of the first [flexible] (31B fig.21 ) substrate  is in a range from 0.025 to 20 (see Fig.21 where the size of 31B is 2 to 3 times the size of 31P, thus the thickness ratio would at least 1 which is the claimed range of 0.025 to 20).  

Ishizaki fails to specifically teach 
a flexible substrate.  
However, Isa teaches 
a flexible substrate (51, 57 Fig.2A, [0077, 0079] “flexible substrate”).

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date to substitute Ishizaki’s glass substrate with the flexible substrate of Isa as shown above, so to have a flexible device and stress that is caused by bending a flexible display device does not easily make a crack in a CAAC-OS film (see [0166]). 

As of claim 2, Ishizaki teaches 
wherein the light conversion structure (32 Fig.9 “color filter”) and the touch electrode (TDL Fig.9) are disposed on different sides of the first [flexible] substrate (31 Fig.9).  

As of claim 3, Ishizaki teaches 
wherein the light conversion structure (32 Fig.21 “color filter”)  and the touch electrode (TDL Fig.21)  are disposed on a same side of the first [flexible] substrate (31A Fig.21, [0136]).  

As of claim 4, Ishizaki teaches 
10wherein the touch electrode (TDL Fig.21)  is between the light conversion structure (32 Fig.21 “color filter”)  and the first [flexible] substrate (31A Fig.21, [0136]).  

As of claim 5, Ishizaki teaches 
wherein the light conversion structure (32 Fig.24 “color filter”)  is between the touch electrode (TDL Fig.24)   and the first [flexible] substrate (31A, 31B Fig.24, [0146]).  

As of claim 6, Ishizaki teaches 
wherein the planarized layer is between the touch electrode (TDL Fig.24)   and the first [flexible] substrate (31A Fig.24).  

As of claim 7, Isha teaches 
wherein a thickness of the first flexible substrate and the planarized layer is greater than or equal to 0.3 micro meter and less than or equal to 300 micro meter ([0138 teaches flexible substrate comprised between 0.3 micro meter and 300 micro meter as claimed).  It would obvious to one ordinary skill in the art have a thickness of the flexible substrate combined with the planarized layer of Ishizaki  to be within the range claimed.  

As of claim 8, Ishizaki teaches 
wherein a thickness of the first 20flexible substrate is greater than or equal to the thickness of the planarized layer (Fig.21 shows that 31A is thicker than 31P).  

As of claim 9, Ishizaki teaches 
wherein the planarized layer is an adhesive layer (31P Fig.21 is an adhesive layer that has the same function as a planarization layer [0136]).  

As of claim 10, Ishizaki teaches 
wherein said further comprising a second flexible substrate (31B Fig.21), wherein the touch electrode (TDL Fig.21) is disposed between the first flexible substrate (31A Fig.21) and 25the second flexible substrate (31B Fig.21).

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
On pages 4 to 5 of Applicant’s arguments, Applicant argues that “
In response thereto, claim 1 is amended by adding the ‘thickness ratio of the planarized layer and the first flexible substrate. Specifically, according to: paragraph [0027] of the as-filed specification, with the claimed thickness ratio, the planarized. layer fills the groove and the concave-convex structure on the flexible substrate caused by the substrate separating process,
which improves the surface planarization and facilitates the stability or the adhesion of the subsequently formed elements.


Examiner respectfully disagrees with Applicant’s assertion. By substituting Ishizaki’s glass substrate 31B Fig.21 with the flexible substrate 51, 57 Fig.2A of Isa as shown above and at the size as Ishizaki’s substituted glass substrate  31B Fig.21, the thickness of Isa’s 51, 57 Fig.2A (which replaced Ishizaki’s glass substrate  31B Fig.21), is 2 to 3 times the thickness of 31P Fig.21 (e.g. planarization layer as shown above), thus the thickness ratio would at least 1 which is included in the claimed range of 0.025 to 20, 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628